UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2295


ABRASIVES-SOUTH INC.,

                    Plaintiff - Appellant,

             v.

AWUKO ABRASIVES WANDMACHER GMBH & CO KG; WANDMACHER
GMBH; MARTY KORTE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard M. Gergel, District Judge. (2:16-cv-00768-RMG)


Submitted: August 16, 2017                                        Decided: August 24, 2017


Before TRAXLER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Kern, JOHN B. KERN INTERNATIONAL LAW, LLC, Charleston, South
Carolina, for Appellant. Russell S. Abrams, Karen E. Spain, K & L GATES LLP,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abrasives-South, Inc., which brought this action against Defendants asserting

several state law claims, including claims of interference with contractual relations, fraud

and deceit, and unfair trade practices claims, appeals the district court’s orders granting

Defendants summary judgment and denying its Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s orders. See Abrasives-South Inc. v. Awuko Abrasives Wandmacher GMBH & Co

KG, No. 2:16-cv-00768-RMG (D.S.C. Aug. 17, 2016 & Oct. 4, 2016); see also Hooper v.

Ebenezer Sr. Servs. & Rehab. Ctr., 687 S.E.2d 29, 33 (S.C. 2009) (“Equitable tolling may

be applied where it is justified under all the circumstances . . . [but it] is a doctrine that

should be used sparingly and only when the interests of justice compel its use.”). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2